IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 121,411

                                           STATE OF KANSAS,
                                               Appellee,

                                                      v.

                                          DARNELL LEE HUEY,
                                              Appellant.


                                   SYLLABUS BY THE COURT

        A verdict may be supported by circumstantial evidence so long as the evidence
provides a basis for a reasonable inference by the fact-finder. Fact-finders may infer a
material fact from circumstantial evidence even though the evidence does not exclude
every other reasonable conclusion or inference.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed October 9, 2020.
Appeal from Shawnee District Court; DAVID DEBENHAM, judge. Opinion filed June 17, 2022. Judgment
of the Court of Appeals affirming the district court is affirmed. Judgment of the district court is affirmed.


        Jennifer C. Bates, of Kansas Appellate Defender Office, argued the cause and was on the brief for
appellant.


        Steven J. Obermeier, assistant solicitor general, argued the cause, and Derek Schmidt, attorney
general, was with him on the briefs for appellee.


The opinion of the court was delivered by


        LUCKERT, C.J.: The Kansas Offender Registration Act (KORA), K.S.A. 2020
Supp. 22-4902 et seq., requires most individuals convicted of certain offenses to report at
least four times a year to a registering law enforcement agency in the county in which,


                                                      1
among other things, the offender resides. A jury convicted Darnell Lee Huey of failing to
register in Shawnee County in November 2017 as required because Shawnee County was
the county of his residence and November is one of the months he must report. Huey
appeals, arguing the circumstantial evidence presented at his trial did not support a
reasonable inference that he resided in Shawnee County in November 2017 and therefore
the evidence could not support his conviction.


       We reject his arguments and affirm his conviction.


                       FACTUAL AND PROCEDURAL BACKGROUND


       Huey's obligation to register under KORA arises after a Shawnee County District
Court jury found him guilty of robbery and criminal use of a financial card. Huey used a
gun during the robbery, which he committed on or about May 6, 2010. The judge
imposed a prison sentence and declared that Huey's use of the gun meant he was a violent
offender who must register under KORA. The Court of Appeals affirmed his conviction.
State v. Huey, No. 106,091, 2012 WL 3966528 (Kan. App. 2012) (unpublished opinion).


       After serving his sentence, Huey was released from prison in early June 2017.
K.S.A. 2020 Supp. 22-4905(a) required Huey, as a violent offender, to register with a law
enforcement agency within three days of entering the county where he intended to reside,
work, or go to school. He did so, registering in person at the Shawnee County Sheriff's
Office on June 6, 2017. Huey signed a form under penalty of perjury that included
information about Huey's conviction and other information specific to him. Someone
added a handwritten note saying, "just released," and wrote in the name of his parole
officer, identified his residence at an address in Shawnee County, and noted he was
unemployed, did not attend school, and had no vehicles. The form asked for any
anticipated or temporary addresses; Huey did not add any information in response.




                                             2
       The form also included explanations of Huey's registration requirements with a
line before each on which Huey added his initials, showing he had notice of the
requirement. One provision informed him he had to report and register during the month
of his birthday and every third, sixth, and ninth month before and after his birthday
month. See K.S.A. 2020 Supp. 22-4905(b). Huey's birthday is in February, so he was thus
required to register in February, May, August, and November. Huey also initialed a line
that informed him a change in residence would require him to report in person and
register within three days at "the registering law enforcement agency or agencies where
last registered and provide written notice to the Kansas bureau of investigation." See
K.S.A. 2020 Supp. 22-4905(h).


       Following Huey's first registration in June 2017, he again registered in person at
the Shawnee County Sheriff's Office in September 2017. As he had in June, Huey signed
a form that listed his residence at an address in Shawnee County, he did not list any
anticipated change in his residency, and he initialed the same notices about his
registration requirements.


       Huey then failed to register in Shawnee County during November 2017—the ninth
month after his birthday. This failure led to the State charging Huey with a registration
violation under K.S.A. 2020 Supp. 22-4905(b) for his failure to report and register in the
county in which he resides, works, or attends school.


       During a jury trial on the charge, a Shawnee County Sheriff's Office registration
clerk testified Huey had not registered with her office in November 2017. Nor had the
office received any notification that Huey had moved to another jurisdiction. The State
also submitted three exhibits: Huey's registration forms from June and September 2017,
which showed Huey's residence at an address in Shawnee County, and a certified copy of
Huey's underlying conviction, which showed the jury convicted him of crimes committed
in Shawnee County. The State presented no direct evidence of Huey's residence,


                                             3
employment, or schooling in November 2017. The jury convicted Huey of violating the
registration requirements.


       Huey appealed his conviction to the Court of Appeals, arguing the State had failed
to prove he lived in Shawnee County in November 2017. Two of three members of the
Court of Appeals panel held the State had presented sufficient evidence to infer that Huey
was still residing in Shawnee County in November 2017 and thus had an obligation to
register there. State v. Huey, No. 121,411, 2020 WL 5993905, at *2 (Kan. App. 2020)
(unpublished opinion). The majority stressed that the registration forms included an
acknowledgment by Huey that he had to notify the Shawnee County Sheriff's Office if he
changed his residence. 2020 WL 5993905, at *2.


       Dissenting from the Court of Appeals decision, Judge Gordon Atcheson concluded
the jury crossed the line from "reasonable inference to unreasonable speculation." Huey,
2020 WL 5993905, at *3 (Atcheson, J., dissenting). This was because the evidence
showing that Huey lived in Shawnee County in September "was insufficient to support a
reasonable inference rather than mere speculation that he still lived in Shawnee County
nearly three months later." 2020 WL 5993905, at *4 (Atcheson, J., dissenting).


       Huey timely petitioned for review, which this court granted. This court's
jurisdiction is proper under K.S.A. 20-3018(b) (providing for petitions for review of
Court of Appeals decisions), and K.S.A. 60-2101(b) (Supreme Court has jurisdiction to
review Court of Appeals decisions upon petition for review).


                                        ANALYSIS

       Before us, Huey relies heavily on Judge Atcheson's dissent and argues the jury
could not reasonably infer he resided in Shawnee County in November 2017 just because




                                            4
he had resided there in June and September 2017. He thus contends the evidence was
insufficient to show he failed to meet his registration obligation.


       On appeal, we review Huey's sufficiency of evidence challenge by examining all
evidence in the light most favorable to the State and determine whether a rational fact-
finder could have found the defendant guilty beyond a reasonable doubt. In doing so, we
do not reweigh evidence, resolve evidentiary conflicts, or make witness credibility
determinations. State v. Euler, 314 Kan. 391, 395, 499 P.3d 448 (2021).


       As we apply that standard, we do so with recognition that the State presented no
direct evidence of where Huey lived, worked, or attended school in November 2017. The
State's case thus turns on circumstantial evidence. Our appellate courts have long
recognized that a verdict may be supported by circumstantial evidence so long as the
evidence provides a basis for a reasonable inference by the fact-finder. Fact-finders may
infer a material fact from circumstantial evidence even though the evidence does not
exclude every other reasonable conclusion or inference. Euler, 314 Kan. at 395. As the
United States Supreme Court has stated, an appellate court's role is not to


       "'ask itself whether it believes that the evidence at the trial established guilt
       beyond a reasonable doubt.' [Citation omitted.] Instead, the relevant question is
       whether, after viewing the evidence in the light most favorable to the
       prosecution, any rational trier of fact could have found the essential elements of
       the crime beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 318-19,
       99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).


       We recently applied these principles in Euler. There, we considered whether
sufficient circumstantial evidence established a defendant's location when she allegedly
committed a crime. The State needed to prove the defendant was in Johnson County
when a stolen credit card was used for an online purchase. But the State presented no
evidence of her location at the precise time of the crime—11:53 a.m.—although it


                                                      5
presented uncontroverted evidence about the defendant's movements that day. She started
her day at her residence in Johnson County, later in the morning went to a Division of
Motor Vehicles (DMV) office, and around 1 p.m. went to her place of work in Johnson
County to pick up her paycheck. The State presented no direct evidence of the DMV's
location, but it argued the jury could infer it was in Johnson County. Despite the lack of
direct evidence of the DMV's location or of the defendant's location when the stolen
credit card was used, we held evidence of her location at other times during the day,
coupled with the fact that she lived and worked in Johnson County, supported a
reasonable inference that she was in Johnson County when the crime was committed.
Euler, 314 Kan. at 395.


       Here, we face a similar pattern, although over a longer period. As the Court of
Appeals dissent points out, the span of two months between Huey's early September
registration and his November 30 registration deadline weakens the inference. Even so, as
in any circumstantial case, we must look at all the evidence and do so in the light most
favorable to the State. Through that lens, Huey's long-running ties to Shawnee County
support the reasonableness of the inference the jury necessarily made to conclude that
Huey resided in Shawnee County in November 2017. What the jury knew was:


       • Huey committed a robbery in 2010 in Shawnee County;
       • After being tried, convicted, sentenced to prison, and released, he returned to
          Shawnee County;
       • In June and September 2017, he reported in person at the Shawnee County
          Sheriff's Office and registered, each time listing the same Shawnee County
          address as the location of his residence;
       • When he registered in June and September, the form asked if he had a
          temporary residence or anticipated having another address, and he provided no
          information;




                                             6
       • When he registered, he was told he needed to report and register if he changed
          his residence;
       • There is no record that he reported any change of address between September
          2017 and November 2017; and
       • He did not report in Shawnee County in November 2017.


       From this the jury knew that Huey had established ties in Shawnee County over a
span of seven years, had come to Shawnee County to live when released from prison, and
had continued to reside in Shawnee County from June to September. He also had not said
in September that he expected to establish a new residence.


       Like the dissenting Court of Appeals judge we can easily imagine evidence the
State could have introduced to make a stronger case that Huey resided in Shawnee
County in November 2017. And we can see why a rational fact-finder could entertain a
reasonable doubt about whether the State had proven all elements of the charged crime.
We also agree with the dissent that little can be read into the fact that Huey did not report
a change of residence given that he did not report at all. But those things do not mean the
evidence was insufficient to convince any rational fact-finder of Huey's guilt beyond a
reasonable doubt. The evidence need not exclude every reasonable conclusion or
inference. And it need not convince all appellate judges beyond a reasonable doubt.


       Instead, we will affirm the conviction if the evidence provides a basis for a
reasonable inference that Huey resided in Shawnee County in November 2017. Applying
the applicable standard of review, we conclude the evidence furnishes a substantial basis
of fact from which a rational trier of fact could have found beyond a reasonable doubt
that the State proved all the elements of an offense in violation of K.S.A. 2020 Supp.
22-4905(a), including the element that Huey resided in Shawnee County in November
2017. And, while Huey made additional arguments about error during the oral arguments
before us, the sufficiency of the evidence argument is the only one preserved through


                                              7
briefing and considered by us. See State v. Bailey, 313 Kan. 895, 897, 491 P.3d 1256
(2021) (party abandons issue by failing to adequately brief it).


       Judgment of the Court of Appeals affirming the district court is affirmed.
Judgment of the district court is affirmed.


                                              ***


       ROSEN, J., dissenting: I dissent from the majority's decision. I would adopt Judge
Atcheson's reasoning to conclude that the State failed to provide sufficient evidence to
prove beyond a reasonable doubt that Huey resided in Shawnee County on November 30,
2017. State v. Huey, No. 121,411, 2020 WL 5993905, at *4 (Kan. App. 2020)
(unpublished opinion) (Atcheson, J., dissenting). The State offered evidence showing
Huey lived in Shawnee County on September 8, 2017, but it produced no evidence of
Huey's residence or whereabouts after that date. Consequently, I believe the finding Huey
was living in Shawnee County almost two months later was not a reasonable inference,
but a matter of speculation. The majority compares this case to State v. Euler, 314 Kan.
391, 395, 499 P.3d 448 (2021), where we found sufficient evidence to support an
inference the defendant was present in Johnson County at a certain time based on
evidence of her whereabouts hours before and after that time. We do not have that kind of
evidence here. The jury was given no indication of where Huey resided in the weeks
leading up to the alleged failure to register, during the alleged failure, or after the alleged
failure. This is not the same case as Euler. I would hold there was not sufficient evidence
to find Huey guilty and reverse his conviction.




                                               8